 Case: 4:18-cv-01917-RLW Doc. #: 12 Filed: 01/30/19 Page: 1 of 1 PageID #: 48



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                 )
MICHAEL BROWN,                                   )
                                                 )
            Plaintiff/Counterclaim-Defendant,    )    No. 4:18-CV-1917 RLW
                                                 )
       v.                                        )
                                                 )
CHASE BANK, USA, N.A.,                           )
                                                 )
            Defendant/Counterclaim-Plaintiff,    )
                                                 )

                                             ORDER

       IT IS HEREBY ORDERED that the Stipulation of Dismissal (ECF No. 11) is

GRANTED. Michael Brown's Complaint against Chase Bank USA, N.A. is DISMISSED with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii).    Chase Bank USA, N.A.'s Counterclaim

against Michael Brown is DISMISSED without prejudiced pursuant to Fed. R. Civ. P.

41(a)(2)(A)(ii). Neither party shall be assessed any costs or attorneys' fees.




Dated this 30th day of January, 2019.



                                                  ??~~
                                                  RONNIE L. WHITE
                                                  UNITED ST ATES DISTRICT JUDGE
